Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                  Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Riar (US 2020/0014306)
Regarding claim 1, the prior art discloses:
A modular energy system controllable to supply power to a load (fig 1), comprising:
three arrays (three are arrays are in the arrays/banks of  Power Block1 (PB1) to Power Block-m (PB-m)), each array comprising at least two modules (Battery Modules BMs in fig 1) electrically connected together to output an AC voltage signal comprising a superposition of output voltages (fig 4, 7) from each of the at least two modules, wherein each of the modules comprises an energy source and a converter (Converter Module CM in fig 1);
a charge port (i.e., connection/terminal/bus/link/charge controller port (fig 1) configured to conduct a DC or single-phase AC charge signal (par 7); and
routing circuitry connected between the charge port and the three arrays (fig 1), wherein the routing circuitry is controllable (by controller in fig 1) to selectively route the DC or single-phase AC charge signal to each of the three arrays (par 7).
(Claims 2-4) a control system (controller in fig 1, 8) communicatively coupled with the routing circuitry, wherein the control system is configured to control the routing circuitry to selectively route the DC or single-phase AC charge signal to each of the three arrays (fig 1, 8);
wherein the control system (controller in fig 1, 8) is communicatively coupled with each module of the three arrays and is configured to control the converter of each module to charge each module (fig 1, 8);
wherein the control system (controller in fig 1, 8)  is configured to control the converters of each module according to a pulse width modulation or hysteresis technique (hysteresis technique in terms of one or more of:
Switching regulating (fig 4); controls, by varying current through the plurality of power blocks (par 5, 12, 14, 54);controls a ratio of power supplied by each power block, adapt switch control (par 5, 13);switching frequency is chosen so that a varying frequency at the output of the bidirectional converter BC is low compared to the switching frequency (par 62);control signals that vary over a plurality of control regions (par 65);regulating output current (par 92); controlled difference in the output power of converter modules;  controller regulating multiple levels regarding voltages/SOC of battery Modules (par 94-95))
(Claim 5) wherein each module comprises monitor circuitry (see detect, monitor, measure (par 60, 97, 99-100, 104)) configured to monitor status information of the module, wherein each module is configured to
output the status information to the control system, and wherein the control system is configured to control the converter of each module based on the status information  (par 60, 97, 99-100, 104)
(Claims 18-20) selectively disconnect all modules (fig 1, 8) and motors (DC load 110 is a motor) from a charge source;
wherein the three arrays are interconnected by at least one interconnection module (fig 1, 8);
wherein the control system (controller in fig 1, 8) is configured to control the at least one interconnection module to supply voltage for at least one auxiliary load (i.e., more loads, suitable load, other electronics, electronic load (par 7, 12,  48, 109)) when the system is in a charge state.

Claims 1-4, and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Juang ( US 2021/0126468)
Regarding claim 1, the prior art discloses:
A modular energy system controllable to supply power to a load (fig 1-2, 4-7), comprising:
three arrays (fig 2, 4), each array comprising at least two modules (fig 2, 24) electrically connected together to output an AC voltage signal comprising a superposition of output voltages (par 46, 65) from each of the at least two modules, wherein each of the modules comprises an energy source and a converter (fig 2, 4);
a charge port configured to conduct (by Reconfigurable Array (fig 1-2, 4-7)) a DC or single-phase AC charge signal (reconfigurable battery array, which may output a single-phase AC voltage, a three-phase AC voltage, or only output a required DC voltage (par 36)); and
routing circuitry (Battery Module reconfiguration/configuration, Reconfigurable  Battery Array and control portion/unit (fig 1-2, 4-7))  connected between the charge port and the three arrays (fig 1-2, 4-7), wherein the routing circuitry is controllable (Battery Module reconfiguration/configuration and control portion/unit (fig 1-2, 4-7)) to selectively route the DC or single-phase AC charge signal to each of the three arrays (par 36, fig 7).
(Claims 2-4) a control system (control portion/unit, battery configuration control in fig 2, 5-6) communicatively coupled with the routing circuitry, wherein the control system is configured to control the routing circuitry to selectively route the DC or single-phase AC charge signal to each of the three arrays (par 36, fig 7);
wherein the control system (control portion/unit, battery configuration control in fig 2, 5-6)  is communicatively coupled with each module of the three arrays and is configured to control the converter of each module to charge each module (fig 1-2, 4-7);
wherein the control system (control portion/unit, battery configuration control in fig 2, 5-6)   is configured to control the converters of each module according to a pulse width modulation or hysteresis technique (par 44, 62)
 (Claims 18-20) selectively disconnect all modules (fig 2, 4-7) and motors (par 6, 37, 53, 55) from a charge source;
wherein the three arrays are interconnected by at least one interconnection module (fig 2, 4-7);
wherein the control system ((control portion/unit, battery configuration control in fig 2, 5-6)) is configured to control the at least one interconnection module to supply voltage for at least one auxiliary load (fig 2, 4) when the system is in a charge state.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above-mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims except unidirectional switches/relays/thyristors in claims 7-8; however, this feature is disclosed by one or more of the following secondary references:
Ide (US 2015/0123612), par 21; and
Guo (US 2021/0159031), par 69.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize unidirectional switches/relays/thyristors simply because one or more of the following reasons:
Ide (US 2015/0123612), par 21: Preferably, a thyristor is used as an electrically controllable, unidirectional switch because a thyristor is best suited to perform the function of a controlled diode which is actually what has to be realised
Guo (US 2021/0159031), par 69: a unidirectional thyristor, which has the advantages of high current rise rate tolerance and high reliability

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims , including three phase AC charge signal in claim 15 (see Riar fig 1 and/or Juang
Abstract, Technical field, summary, fig 7), except feature bidirectional switches/ relays/ triacs in claims 11-12 and 15-16; however, this feature is disclosed by one or more of the following secondary references:
Bull (US 2020/0188009), par 57; and
Chau (US 2015/0295505), par 34. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize bidirectional switches/ relays/ triacs simply because one or more of the following reasons:
Bull (US 2020/0188009), par 57. Load control circuit may comprise any suitable controllable switching device, for example, a relay or a bidirectional semiconductor switch, such as, a triac,
Chau (US 2015/0295505), par 34: A triac is a bidirectional relay that may conduct current in either direction. In addition, a triac may control the percentage of a current allowed to flow through it, by applying a trigger pulse at a controlled phase angle (phase control). Such phase control may be used to reduce the power to the AC load.

Allowable Subject Matter
Claims 6, 9-10, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 9-10, 13-14 and 17 would be allowable the prior art does not teach or suggest the limitations in:
Claim 6,
Claim 9;
Claim 13; and 
Claim 17.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851